Citation Nr: 0832632	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on 
September 27, 2006 and October 11, 2006 at Millard Fillmore 
Gates Circle Hospital.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had unverified active service from April 1944 to 
October 1947.  The veteran is rated as 10 percent disabling 
for his service-connected impaired hearing disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 determinations of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, prior to certification of the veteran's 
appeal to the Board, additional medical evidence concerning 
the veteran's claim was added to the claims file after the 
VAMC issued the December 2006 statement of the case (SOC) for 
this issue.  Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any 
pertinent evidence, not previously reviewed at the VAMC, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board must be initially reviewed by the 
VAMC, unless this procedural right is waived by the veteran.  
No waiver has been received in this case.  

The additional evidence received consists of material that 
has never been considered by the VAMC.  As the evidence 
contains further details suggesting that the Department of 
Veterans Affairs may have authorized the treatment in 
question, it is also pertinent to the matter on appeal.  
Accordingly, and because the veteran has not waived his right 
to have the evidence reviewed by the agency of original 
jurisdiction (AOJ) in the first instance, his case must be 
returned to the VAMC for readjudication.  See 38 C.F.R. §§ 
19.31(b)(1); cf. 38 C.F.R. § 20.1304(c) (2007).

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in November 2006.

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to the issue on 
appeal.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to the type of evidence necessary to 
substantiate a claim for reimbursement by VA for the cost of 
non-VA medical treatment pursuant to 38 U.S.C.A. § 1728 (West 
2002 and Supp 2006) and 38 C.F.R. § 17.120 (2007) is 
provided.

The veteran is seeking entitlement to payment or 
reimbursement from VA concerning the medical expenses 
incurred on September 27, 2006 and October 11, 2006, at 
Millard Fillmore Gates Circle Hospital.

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may authorize or contract with non-VA 
facilities for care.  See 38 U.S.C.A. § 1703(a) (West 2002); 
38 C.F.R. § 17.52(a) (2007).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (2007); see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

There is no indication in the treatment record that the 
procedure was under emergency conditions; accordingly, the 
provisions of the Veterans Millennium Health Care and 
Benefits Act, which authorizes payment of emergency services 
for nonservice-connected disabilities, do not apply in this 
case.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2007).

A review of the record reveals that in October and November 
2006, VA received medical bills that the veteran submitted 
for payment related to private medical care on September 27, 
2006 and October 11, 2006 for services rendered at Millard 
Fillmore Gates Circle Hospital.  The record reflects that 
payment for the medical care on September 27, 2006 and 
October 11, 2006, was denied by VA in November 2006 on the 
basis that the veteran had no VA referral for this treatment, 
as all VA non-emergent treatment requires written pre-
authorization before treatment rendered. 

The care rendered to the veteran on September 27, 2006 and on 
October 11, 2006 was noted to be nonemergent, consisting of 
an office consultation and a chest X-ray with blood tests.  
In multiple written statements dated in November 2006 and 
January 2007, the veteran asserted that on September 27, 2006 
and October 11, 2006 he was referred by a VA physician 
identified as Dr. Ionita to the private treatment providers 
for medical care at Millard Fillmore Gates Circle Hospital.  
He indicated that he continually questioned both VA and 
private personnel concerning his referral/written 
authorization and was repeatedly told that the matter would 
be handled.  To further corroborate his contentions, the 
veteran submitted a VA treatment record dated on October 20, 
2006 detailing treatment for cerebral arteriosclerosis and 
hypotension.  It was noted that the veteran requested that an 
angiogram at the MFGH (likely an abbreviation for Millard 
Fillmore Gates Hospital) be cancelled due to travel plans.  
The VA physician specifically noted that she would 
"discontinue the angiogram order". 

As evidence of record indicates that the veteran was to be 
referred to Millard Fillmore Gates Circle Hospital for care 
during October 2006, the Board has determined that additional 
development must be conducted for evidence of potential VA 
authorization for the private medical care rendered on 
September 27, 2006 and October 11, 2006.  Consequently, the 
threshold question of whether payment was authorized in 
advance must be specifically adjudicated before the Board can 
address the question of whether the criteria for 
reimbursement have been met.

The claims file reflects that the veteran has received 
medical treatment from the VA Healthcare Network Upstate New 
York, VISN 2; VA records from surrounding the dates of 
private care in contention should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Treatment records concerning private medical 
care on September 27, 2006 and October 11, 2006 should also 
be associated with the record.

In view of the foregoing, the matter on appeal is REMANDED 
for the following actions:

1.  The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) for the 
matter of reimbursement by VA for the cost 
of non-VA medical treatment, that includes 
specific notice as to the type of evidence 
necessary to substantiate a claim for 
reimbursement pursuant to 38 U.S.C.A. § 
1728 (West 2002 and Supp 2006) and 38 
C.F.R. § 17.120 (2007).

2.  The AMC/RO should obtain all VA 
records of evaluation and/or inpatient or 
outpatient treatment from the VA 
Healthcare Network Upstate New York, for 
the period from January 2006 to January 
2007.  Also of particular interest are any 
private treatment records from concerning 
care rendered on September 27, 2006 and 
October 11, 2006 at Millard Fillmore Gates 
Circle Hospital.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should conduct additional 
development for evidence of VA 
authorization or referral for private 
treatment rendered on September 27, 2006 
and October 11, 2006, at Millard Fillmore 
Gates Circle Hospital.   Contact Dr. 
Ionita and/or the appropriate VA treatment 
provider as well as private treatment care 
providers and ask each provider to review 
the admission logs and other pertinent 
documents from the time frame in question 
and to certify whether the medical care 
received by the veteran on September 27, 
2006 and October 11, 2006, at Millard 
Fillmore Gates Circle Hospital, was VA 
authorized.

4.  After the above development has been 
completed, the expanded record should be 
reviewed to determine whether the VAMC 
granted prior authorization for the 
private medical expenses in question.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all additional 
evidence added to the file since the 
December 2006 SOC.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

